[EXECUTION]
 
SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT
 
THIS SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (the "Sixth Amendment"),
effective as of the 31st day of March, 2006, by and among Streicher Mobile
Fueling, Inc., a Florida corporation (hereinafter referred to as "Fueling"), SMF
Services, Inc., a Delaware corporation (hereinafter referred to as "Services"),
H & W Petroleum Company, Inc., a Texas corporation (hereinafter referred to as
"H & W" and, collectively with Fueling and Services, as "Borrower") and Wachovia
Bank, National Association, successor by merger to Congress Financial
Corporation (Florida) (hereinafter referred to as "Lender").
 
RECITALS
 
A. On September 26, 2002, Fueling and Lender entered into a Loan and Security
Agreement (the "Agreement"), establishing a revolving line of credit (the
"Revolving Loans") by Lender in favor of Fueling.
 
B. Fueling and Lender executed a Consent and First Amendment to Loan and
Security Agreement dated as of March 31, 2003 (the "First Amendment"),
consenting to certain subordinated debt of Fueling and modifying certain defined
terms in the Agreement.
 
C. Fueling and Lender executed a Second Amendment to Loan and Security Agreement
dated as of August 29, 2003 (the “Second Amendment”), (1) permitting Fueling to
incur certain additional secured Indebtedness, and (2) releasing Lender's
security interest in the patents (including the related trade names utilized in
such patents) constituting a portion of the Collateral, subject to the terms and
conditions stated therein.
 
D. Fueling and Lender executed a Third Amendment to Loan and Security Agreement
dated as of August 30, 2003 (the "Third Amendment"), modifying certain terms of
the Agreement in order to reflect that the amount of the additional secured
Indebtedness contemplated by the Second Amendment exceeded the actual amount
thereof.
 
E. Fueling, Services and Lender executed a Fourth Amendment to Loan and Security
Agreement dated as of February 18, 2005 (the "Fourth Amendment"), adding
Services as an additional borrower under the Revolving Loans, extending the term
of the Agreement, and modifying the applicable Interest Rate, the unused line
fee and certain covenants of the Agreement.
 
F. Fueling, Services, H & W and Lender executed a Fifth Amendment to Loan and
Security Agreement dated as of October 1, 2005 (the "Fifth Amendment"), adding H
& W as an additional borrower under the Revolving Loans, extending the term of
the Agreement, increasing the Maximum Credit amount for the Revolving Loans,
adding certain inventory to the Borrowing Base, decreasing the applicable
Interest Rate, and modifying certain covenants and other terms of the Agreement.
 
G. Borrower and Streicher Realty, Inc., a Florida corporation, have requested
that, effective March 31, 2006, Lender (1) add (a) an Interest Rate option based
on the London interbank offered rate, and (b) certain leased Vehicles and
Equipment to the Excluded Assets from the Collateral, and (2) amend the Capital
Expenditures covenant of the Agreement, and Lender is agreeable to same, subject
to the terms and conditions hereinafter set forth.
 

--------------------------------------------------------------------------------


NOW THEREFORE, in consideration of the mutual covenants of the parties hereto,
and for other good and valuable consideration, it is agreed as follows:
 
1. The foregoing statements are true and correct and are incorporated herein as
if set forth in full.
 
2. Unless otherwise defined herein, all terms used herein shall have the
definitions specified in the Agreement, as modified by the First Amendment, the
Second Amendment, the Third Amendment, the Fourth Amendment and the Fifth
Amendment; all references hereinafter made to the Agreement to include the
modifications thereto effectuated pursuant to the First Amendment, the Second
Amendment, the Third Amendment, the Fourth Amendment and the Fifth Amendment.
 
3. Borrower confirms and acknowledges that the balance due Lender under the
Revolving Loans as of the close of business on March 31, 2006 was the principal
amount of $13,346,942.75 plus accrued interest since the date last paid, all
free and clear of any defense, set-off or counterclaim.
 
4. The Agreement is hereby modified as follows (all references to Sections and
Subsections being the applicable Sections and Subsections of the Agreement):
 
(a) Sections 1.7, 1.29, 1.37, 1.49 and 1.69 are amended and restated in their
entirety to read as follows:
 

 
1.7
"Business Day" shall mean any day other than a Saturday, Sunday, or other day on
which commercial banks are authorized or required to close under the laws of the
State of Florida or the State of North Carolina, and a day on which Lender is
open for the transaction of business, except that if a determination of a
Business Day shall relate to any Eurodollar Rate Loans, the term Business Day
shall also exclude any day on which banks are closed for dealings in dollar
deposits in the London interbank market or other applicable Eurodollar Rate
market.

 

 
1.29
"Financing Agreements" shall mean, collectively, this Agreement and all notes,
guarantees, security agreements and other agreements, documents and instruments
now or at any time hereafter executed and/or delivered by Borrower or any
Obligor in connection with this Agreement, except Swap Agreements.

     

  1.37 
“Interest Rate” shall mean, as to Prime Rate Loans, a rate equal to
three-quarters (.75%) percent per annum in excess of the Prime Rate and, as to
Eurodollar Rate Loans, a rate of three and one-half (3.5%) percent per annum in
excess of the Adjusted Eurodollar Rate (based on the London Interbank Offered
Rate applicable for the Interest Period selected by Borrower as in effect two
(2) Business Days prior to the commencement of the Interest  Period, whether
such rate is higher or lower than any rate previously quoted to Borrower);
provided, that, notwithstanding anything to the contrary contained herein, the
Interest Rate shall mean the rate of three and three-quarters (3.75%) percent
per annum in excess of the Prime Rate as to Prime Rate Loans and the rate of six
and one-half (6.5%) percent per annum in excess of the Adjusted Eurodollar Rate
as to Eurodollar Rate Loans, at Lender's option, without notice, (a) either
(i) for the period on and after the date of termination or non-renewal hereof
until such time as all Obligations are indefeasibly paid and satisfied in full
in immediately available funds, or (ii) for the period from and after the date
of the occurrence of any Event of Default, and for so long as such Event of
Default is continuing as determined by Lender and (b) on the Revolving Loans at
any time outstanding in excess of the Borrowing Base or the Revolving Loan Limit
(whether or not such excess(es) arise or are made with or without Lender's
knowledge or consent and whether made before or after an Event of Default).

 
1

--------------------------------------------------------------------------------


 

 
1.49
"Obligations" means all obligations now or hereafter owed to Lender or any
Affiliate of Lender by Borrower, whether related or unrelated to the Loans, this
Agreement or the Financing Agreements, including, without limitation, amounts
owed or to be owed under the terms of the Financing Agreements, or arising out
of the transactions described therein, including, without limitation, the Loans,
any Indebtedness arising out of or relating to any deposit accounts of Borrower
at Lender or any Affiliate of Lender or any cash management services or other
products or services, including merchant card and ACH transfer services, letter
of credit obligations for outstanding Letter of Credit Accommodations,
obligations for banker's acceptances issued for the account of Borrower or its
Subsidiaries, amounts paid by Lender under Letter of Credit Accommodations or
drafts accepted by Lender for the account of Borrower or its Subsidiaries,
together with all interest accruing thereon, including any interest on
pre-petition Indebtedness accruing after bankruptcy, all existing and future
obligations under any Swap Agreements between Lender or any Affiliate of Lender
and Borrower whenever executed (including obligations under Swap Agreements
entered into prior to any transfer or sale of Lender's interests hereunder if
Lender ceases to be a party hereto) , all fees, all costs of collection,
attorneys' fees and expenses of or advances by Lender which Lender pays or
incurs in discharge of obligations of Borrower or to inspect, repossess,
protect, preserve, store or dispose of any Collateral, whether such amounts are
now due or hereafter become due, direct or indirect and whether such amounts due
are from time to time reduced or entirely extinguished and thereafter
reincurred.

 

 
1.69
“Excluded Assets” shall mean (i) the Vehicles of Second Borrower acquired from
Shank C&E Investments, L.L.C. (“Shank”) on February 18, 2005 and securing the
January 2005 Indebtedness (hereinafter defined), including future additions,
parts, accessories, attachments, substitutions, repairs, related intangibles and
improvements and replacements to or of any such Vehicle, (ii) the Equipment of
Second Borrower acquired from Shank on February 18, 2005 and securing the
January 2005 Indebtedness, including future additions, parts, accessories,
attachments, substitutions, repairs, related intangibles and improvements and
replacements to or of any such Equipment, (iii) the intangible assets of Second
Borrower acquired from Shank on February 18, 2005, securing the January 2005
Indebtedness and listed on Schedule A hereto, (iv) the Vehicles owned or leased
by New Borrower on October 1, 2005 and securing the September 2005 Indebtedness
(hereinafter defined), including future additions, parts, accessories,
attachments, substitutions, repairs, related intangibles and improvements and
replacements to or of any such Vehicle, and (v) the Equipment owned or leased by
New Borrower on October 1, 2005 and securing the September 2005 Indebtedness,
including future additions, parts, accessories, attachments, substitutions,
repairs, related intangibles and improvements and replacements to or of any such
Equipment.

 
2

--------------------------------------------------------------------------------


(b) The following defined terms and definitions are added to Section 1:
 

 
1.74
“Adjusted Eurodollar Rate” shall mean, with respect to each Interest Period for
any Eurodollar Rate Loan comprising part of the same borrowing (including
conversions, extensions and renewals), the rate per annum determined by dividing
(a) the London Interbank Offered Rate for such Interest Period by (b) a
percentage equal to: (i) one (1) minus (ii) the Reserve Percentage. For purposes
hereof, “Reserve Percentage” shall mean for any day, that percentage (expressed
as a decimal) which is in effect from time to time under Regulation D of the
Board of Governors of the Federal Reserve System (or any successor), as such
regulation may be amended from time to time or any successor regulation, as the
maximum reserve requirement (including, without limitation, any basic,
supplemental, emergency, special, or marginal reserves) applicable with respect
to Eurocurrency liabilities as that term is defined in Regulation D (or against
any other category of liabilities that includes deposits by reference to which
the interest rate of Eurodollar Loans is determined), whether or not Lender has
any Eurocurrency liabilities subject to such reserve requirement at that time.
Eurodollar Loans shall be deemed to constitute Eurocurrency liabilities and as
such shall be deemed subject to reserve requirements without benefits of credits
for proration, exceptions or offsets that may be available from time to time to
Lender. The Adjusted Eurodollar Rate shall be adjusted automatically on and as
of the effective date of any change in the Reserve Percentage.

 

 
1.75
“Eurodollar Rate Loans” shall mean any Loans or portion thereof on which
interest is payable based on the Adjusted Eurodollar Rate in accordance with the
terms hereof.

 

 
1.77
“London Interbank Offered Rate” shall mean, with respect to any Eurodollar Loan
for the Interest Period applicable thereto, the rate of interest per annum
(rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing on
Telerate Page 3750 (or any successor page) as the London interbank offered rate
for deposits in U.S. Dollars at approximately 11:00 A.M. (London time) two (2)
Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period; provided, that, if more than one rate is
specified on Telerate Page 3750, the applicable rate shall be the arithmetic
mean of all such rates. If, for any reason, such rate is not available, the term
“London Interbank Offered Rate” shall mean, with respect to any Eurodollar Loan
for the Interest Period applicable thereto, the rate of interest per annum
(rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing on Reuters
Screen LIBO Page as the London interbank offered rate for deposits in Dollars at
approximately 11:00 A.M. (London time) two (2) Business Days prior to the first
day of such Interest Period for a term comparable to such Interest Period;
provided, however, if more than one rate is specified on Reuters Screen LIBO
Page, the applicable rate shall be the arithmetic mean of all such rates.

 
3

--------------------------------------------------------------------------------


 

 
1.78
“Prime Rate Loans” shall mean any Loans or portion thereof on which interest is
payable based on the Prime Rate in accordance with the terms thereof.

 

 
1.79
"Swap Agreement" has the meaning for swap agreement as defined in 11 U.S.C. §
101, as in effect from time to time, or any successor statute, and includes,
without limitation, any rate swap agreement, forward rate agreement, commodity
swap, commodity option, interest rate option, forward foreign exchange
agreement, spot foreign exchange agreement, rate cap agreement, rate floor
agreement, rate collar agreement, currency swap agreement, cross-currency rate
swap agreement, currency option and any other similar agreement.

 
(c) Section 3.1 is amended and restated in its entirety to read as follows:
 
3.1 Interest
 
(a) Borrower shall pay to Lender interest on the outstanding principal amount of
the Loans at the Interest Rate. All interest accruing hereunder on and after the
date of any Event of Default or termination hereof shall be payable on demand.
 
(b) Borrower may from time to time request Eurodollar Rate Loans or may request
that Prime Rate Loans be converted to Eurodollar Rate Loans or that any existing
Eurodollar Rate Loans continue for an additional Interest Period. Such request
from Borrower shall specify the amount of the Eurodollar Rate Loans or the
amount of the Prime Rate Loans to be converted to Eurodollar Rate Loans or the
amount of the Eurodollar Rate Loans to be continued (subject to the limits set
forth below) and the Interest Period to be applicable to such Eurodollar Rate
Loans. Subject to the terms and conditions contained herein, three (3) Business
Days after receipt by Lender of such a request from Borrower, such Eurodollar
Rate Loans shall be made or Prime Rate Loans shall be converted to Eurodollar
Rate Loans or such Eurodollar Rate Loans shall continue, as the case may be,
provided, that, (1) no Default or Event of Default shall exist or have occurred
and be continuing, (2) no party hereto shall have sent any notice of termination
of this Agreement, (3) Borrower shall have complied with such customary
procedures as are established by Lender and specified by Lender to Borrower from
time to time for requests by Borrower for Eurodollar Rate Loans, (4) no more
than four (4) Interest Periods may be in effect at any one time, (5) the
aggregate amount of the Eurodollar Rate Loans must be in an amount not less than
$5,000,000 or an integral multiple of $1,000,000 in excess thereof, (6) the
maximum amount of the Eurodollar Rate Loans at any time requested by Borrower
shall not exceed the amount equal to eighty (80%) percent of the lowest
principal amount of the Revolving Loans which it is anticipated will be
outstanding during the applicable Interest Period, as determined by Lender (but
with no obligation of Lender to make such Loans), and (7) Lender shall have
determined that the Interest Period or Adjusted Eurodollar Rate is available to
Lender through the Reference Bank and can be readily determined as of the date
of the request for such Eurodollar Rate Loan by Borrower. Any request by
Borrower for Eurodollar Rate Loans or to convert Prime Rate Loans to Eurodollar
Rate Loans or to continue any existing Eurodollar Rate Loans shall be
irrevocable. Notwithstanding anything to the contrary contained herein, Lender
and Reference Bank shall not be required to purchase United States Dollar
deposits in the London interbank market or other applicable Eurodollar Rate
market to fund any Eurodollar Rate Loans, but the provisions hereof shall be
deemed to apply as if Lender and Reference Bank had purchased such deposits to
fund the Eurodollar Rate Loans.
 
4

--------------------------------------------------------------------------------


(c) Any Eurodollar Rate Loans shall automatically convert to Prime Rate Loans
upon the last day of the applicable Interest Period, unless Lender has received
and approved a request to continue such Eurodollar Rate Loan at least three (3)
Business Days prior to such last day in accordance with the terms hereof. Any
Eurodollar Rate Loans shall, at Lender's option, upon notice by Lender to
Borrower, be subsequently converted to Prime Rate Loans in the event that this
Agreement shall terminate or not be renewed. Borrower shall pay to Lender, upon
demand by Lender (or Lender may, at its option, charge any loan account of
Borrower) any amounts required to compensate Lender, the Reference Bank or any
participant with Lender for any loss (including loss of anticipated profits),
cost or expense incurred by such person, as a result of the conversion of
Eurodollar Rate Loans to Prime Rate Loans pursuant to any of the foregoing.
 
(d) Interest shall be payable by Borrower to Lender monthly in arrears not later
than the first day of each calendar month and shall be calculated on the basis
of a three hundred sixty (360) day year and actual days elapsed. The interest
rate on non-contingent Obligations (other than Eurodollar Rate Loans) shall
increase or decrease by an amount equal to each increase or decrease in the
Prime Rate effective on the first day of the month after any change in such
Prime Rate is announced based on the Prime Rate in effect on the last day of the
month in which any such change occurs. In no event shall charges constituting
interest payable by Borrower to Lender exceed the maximum amount or the rate
permitted under any applicable law or regulation, and if any such part or
provision of this Agreement is in contravention of any such law or regulation,
such part or provision shall be deemed amended to conform thereto.
 
 
 
5

--------------------------------------------------------------------------------



(d) Section 3.5, reading as follows, is added immediately after Section 3.4:
 
3.5 Changes in Laws and Increased Costs of Loans.
 
(a) If after the date hereof, either (i) any change in, or in the interpretation
of, any law or regulation is introduced, including, without limitation, with
respect to reserve requirements, applicable to Lender or any banking or
financial institution from whom Lender borrows funds or obtains credit (a
“Funding Bank”), or (ii) a Funding Bank or Lender complies with any future
guideline or request from any central bank or other Governmental Authority or
(iii) a Funding Bank or Lender determines that the adoption of any applicable
law, rule or regulation regarding capital adequacy, or any change therein, or
any change in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof has or would have the effect described below, or a
Funding Bank or Lender complies with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank or comparable agency, and in the case of any event set forth in this clause
(iii), such adoption, change or compliance has or would have the direct or
indirect effect of reducing the rate of return on Lender’s capital as a
consequence of its obligations hereunder to a level below that which Lender
could have achieved but for such adoption, change or compliance (taking into
consideration the Funding Bank’s or Lender’s policies with respect to capital
adequacy) by an amount deemed by Lender to be material, and the result of any of
the foregoing events described in clauses (i), (ii) or (iii) is or results in an
increase in the cost to Lender of funding or maintaining the Loans or the Letter
of Credit Accommodations, then Borrower shall from time to time upon demand by
Lender pay to Lender additional amounts sufficient to indemnify Lender against
such increased cost on an after-tax basis (after taking into account applicable
deductions and credits in respect of the amount indemnified). A certificate as
to the amount of such increased cost shall be submitted to Borrower by Lender
and shall be conclusive, absent manifest error.
 
(b) If prior to the first day of any Interest Period, (i) Lender shall have
determined in good faith (which determination shall be conclusive and binding
upon Borrower) that, by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the Adjusted
Eurodollar Rate for such Interest Period, (ii) Lender determines that the
Adjusted Eurodollar Rate determined or to be determined for such Interest Period
will not adequately and fairly reflect the cost to Lender of making or
maintaining Eurodollar Rate Loans during such Interest Period, or (iii) Dollar
deposits in the principal amounts of the Eurodollar Rate Loans to which such
Interest Period is to be applicable are not generally available in the London
interbank market, Lender shall give telecopy or telephonic notice thereof to
Borrower as soon as practicable thereafter, and will also give prompt written
notice to Borrower when such conditions no longer exist. If such notice is given
(A) any Eurodollar Rate Loans requested to be made on the first day of such
Interest Period shall be made as Prime Rate Loans, (B) any Loans that were to
have been converted on the first day of such Interest Period to or continued as
Eurodollar Rate Loans shall be converted to or continued as Prime Rate Loans and
(C) each outstanding Eurodollar Rate Loan shall be converted, on the last day of
the then-current Interest Period thereof, to Prime Rate Loans. Until such notice
has been withdrawn by Lender, no further Eurodollar Rate Loans shall be made or
continued as such, nor shall Borrower have the right to convert Prime Rate Loans
to Eurodollar Rate Loans.
 
6

--------------------------------------------------------------------------------


(c) Notwithstanding any other provision herein, if the adoption of or any change
in any law, treaty, rule or regulation or final, non-appealable determination of
an arbitrator or a court or other Governmental Authority or in the
interpretation or application thereof occurring after the date hereof shall make
it unlawful for Lender to make or maintain Eurodollar Rate Loans as contemplated
by this Agreement, (i) Lender shall promptly give written notice of such
circumstances to Borrower (which notice shall be withdrawn whenever such
circumstances no longer exist), (ii) the commitment of Lender hereunder to make
Eurodollar Rate Loans, continue Eurodollar Rate Loans as such and convert Prime
Rate Loans to Eurodollar Rate Loans shall forthwith be canceled and, until such
time as it shall no longer be unlawful for Lender to make or maintain Eurodollar
Rate Loans, Lender shall then have a commitment only to make a Prime Rate Loan
when a Eurodollar Rate Loan is requested and (iii) Loans then outstanding as
Eurodollar Rate Loans, if any, shall be converted automatically to Prime Rate
Loans on the respective last days of the then current Interest Periods with
respect to such Loans or within such earlier period as required by law. If any
such conversion of a Eurodollar Rate Loan occurs on a day which is not the last
day of the then current Interest Period with respect thereto, Borrower shall pay
to such Lender such amounts, if any, as may be required pursuant to Section
3.5(d) below.
 
(d) Borrower shall indemnify Lender and to hold Lender harmless from any loss or
expense which Lender may sustain or incur as a consequence of (i) default by
Borrower in making a borrowing of, conversion into or extension of Eurodollar
Rate Loans after Borrower has given a notice requesting the same in accordance
with the provisions of this Agreement, (ii) default by Borrower in making any
prepayment of a Eurodollar Rate Loan after Borrower has given a notice thereof
in accordance with the provisions of this Agreement, and (iii) the making of a
prepayment of Eurodollar Rate Loans on a day which is not the last day of an
Interest Period with respect thereto. With respect to Eurodollar Rate Loans,
such indemnification may include an amount equal to the excess, if any, of (A)
the amount of interest which would have accrued on the amount so prepaid, or not
so borrowed, converted or extended, for the period from the date of such
prepayment or of such failure to borrow, convert or extend to the last day of
the applicable Interest Period (or, in the case of a failure to borrow, convert
or extend, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Eurodollar
Rate Loans provided for herein over (B) the amount of interest (as reasonably
determined by such Lender) which would have accrued to Lender on such amount by
placing such amount on deposit for a comparable period with leading banks in the
interbank Eurodollar market. This covenant shall survive the termination or
non-renewal of this Agreement and the payment of the Obligations.
 
(e) The third sentence of Subsection 6.4(a) is amended and restated in its
entirety to read as follows:
 
Notwithstanding anything to the contrary contained in this Agreement, (i) unless
so directed by Borrower, or unless a Default or an Event of Default shall exist
or have occurred and be continuing, Lender shall not apply any payments which it
receives to any Eurodollar Rate Loans, except (A) on the expiration date of the
Interest Period applicable to any such Eurodollar Rate Loans, or (B) in the
event that there are no outstanding Prime Rate Loans and (ii) to the extent
Borrower uses any proceeds of the Loans or Letter of Credit Accommodations to
acquire rights in or the use of any Collateral or to repay any Indebtedness used
to acquire rights in or the use of any Collateral, payments in respect of the
Obligations shall be deemed applied first to the Obligations arising from Loans
and Letter of Credit Accommodations that were not used for such purposes and
second to the Obligations arising from Loans and Letters of Credit
Accommodations the proceeds of which were used to acquire rights in or the use
of any Collateral in the chronological order in which Borrower acquired such
rights in or the use of such Collateral.
 
7

--------------------------------------------------------------------------------


(f) Section 9.17 is amended and restated in its entirety to read as follows:
 
9.17 Capital Expenditures. Borrower shall not make Capital Expenditures which in
the aggregate exceed $3,200,000 during fiscal year 2006, $1,500,000 during
fiscal year 2007 or $750,000 during any fiscal year thereafter.
 
5. Each and every reference to the Agreement in the other Financing Agreements
shall be deemed to refer to the Agreement, as modified by this Sixth Amendment.
 
6. Borrower represents and warrants to Lender that, except as has been otherwise
disclosed to Lender in writing, the representations and warranties contained in
the Agreement and all related loan documentation are true and correct on and as
of the date hereof (with the same force and effect as if made on and as of the
date hereof, other than representations and warranties made as of a specific
date which shall be deemed made as of such date) and with respect to this Sixth
Amendment and the related documentation referenced herein, and that no Default
or Event of Default shall have occurred and be continuing. Specifically, (a)
Fueling represents and warrants that its Articles of Incorporation and Bylaws,
certified on September 26, 2002 were not amended on or subsequent to their
aforesaid certification date, other than the July 23, 2003 amendment to Articles
of Incorporation increasing the number of authorized shares of common stock from
20,000,000 to 50,000,000 shares, (b) Services represents and warrants that its
Certificate of Incorporation and Bylaws, certified on February 18, 2005 were not
amended on or subsequent to their aforesaid certification date, and (c) H & W
represents and warrants that its Articles of Incorporation and Bylaws, certified
on October 1, 2005 were not amended on nor subsequent to their aforesaid
certification date.
 
7. Borrower acknowledges and confirms that all Collateral furnished in
connection with the Agreement, except patents, continue to secure the
Obligations and indebtedness thereunder, as hereby modified.
 
8. Borrower and Obligor each hereby release and forever discharge Lender and
each and every one of its directors, officers, employees, representatives, legal
counsel, agents, parents, subsidiaries and affiliates, and persons employed or
engaged by them, whether past or present (hereinafter collectively referred to
as the "Lender Releasees"), of and from all actions, agreements, damages,
judgments, claims, counterclaims, and demands whatsoever, liquidated or
unliquidated, contingent or fixed, determined or undetermined, at law or in
equity, which Borrower or Obligor, had, now has, or may have against the Lender
Releasees, or any of them, for, upon or by reason of any matter, cause or thing
whatsoever to the date of this Sixth Amendment, whether arising out of, related
to or pertaining to the Obligations, the Financing Agreements, or otherwise,
including, without limitation, the negotiation, closing, administration, and
funding of the Obligations or the Financing Agreements. Borrower and Obligor
each acknowledges that this provision is a material inducement for Lender
entering into this Sixth Amendment and this provision shall survive payment in
full of all Obligations and termination of all Financing Agreements.
 
8

--------------------------------------------------------------------------------


9. Borrower shall pay all out-of-pocket expenses incurred by Lender in
connection with the preparation for and closing of the transaction contemplated
under this Sixth Amendment, including, without limitation, the fees and expenses
of special counsel for Lender. In addition, Borrower shall pay any and all taxes
(together with interest and penalties, if any, applicable thereto) and fees,
including, without limitation, documentary stamp taxes, now or hereafter
required in connection with the execution and delivery of the Agreement, as
hereby amended, and all related documents, instruments and agreements.
 
10. Except as expressly modified herein, all terms and provisions of the
Agreement, and all other documents, instruments and agreements executed and/or
delivered in connection with the Agreement, shall remain unchanged and in full
force and effect; provided, however, in the event of any inconsistency,
incongruity or conflict between the terms of the Agreement and the terms of this
Sixth Amendment, the terms of this Sixth Amendment shall govern and control. No
consent of Lender hereunder shall operate as a waiver or continuing consent with
respect to any instance or event other than those specified herein. Neither this
Sixth Amendment nor any earlier waiver or amendment of the Agreement will
constitute a novation or have the effect of discharging any liability or
obligation evidenced by the Agreement or any related document. This Sixth
Amendment shall not be deemed to prejudice any rights or remedies which Lender
may now have or may have in the future under or in connection with the Agreement
or the Financing Agreements or any of the instruments or agreements referred to
therein, as the same may be amended, restated or otherwise modified. This Sixth
Amendment is part of the Agreement and constitutes a Financing Agreement
thereunder.
 
11. All covenants, agreements, representations and warranties contained herein
shall be binding upon and inure to the benefit of the parties hereto, their
respective successors and assigns, except that Borrower shall not have the right
to assign its rights hereunder or any interest herein without the prior written
consent of Lender.
 
12. This Sixth Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which, when so
executed, shall be deemed to be an original and shall be binding upon all
parties, their successors and assigns, and all of which taken together shall
constitute one and the same agreement.
 
13. This Sixth Amendment shall be governed by, and construed and interpreted in
accordance with, the laws of the State of Florida, without giving effect to its
conflict of law principles.
 
14. LENDER, BORROWER AND OBLIGOR EACH HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
SIXTH AMENDMENT OR THE AGREEMENT AND ANY AGREEMENT, DOCUMENT OR INSTRUMENT
EXECUTED IN CONJUNCTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF ANY PARTY HERETO. THIS
PROVISION IS A MATERIAL INDUCEMENT FOR LENDER ENTERING INTO THIS SIXTH
AMENDMENT.
 
9

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Sixth Amendment the
26th day of September 2006, effective as of the 31st day of March, 2006.
 
 

        BORROWER:       STREICHER MOBILE FUELING, INC., a Florida corporation  
   
   
    By:   /s/ Richard E. Gathright  

--------------------------------------------------------------------------------

Name: Richard E. Gathright   Title: President and Chief Executive Officer

 

        SMF SERVICES, INC., a Delaware corporation  
   
   
    By:   /s/ Richard E. Gathright  

--------------------------------------------------------------------------------

Name: Richard E. Gathright   Title: President and Chief Executive Officer

 

        H & W PETROLEUM COMPANY, INC., a Texas corporation  
   
   
    By:   /s/ Richard E. Gathright  

--------------------------------------------------------------------------------

Name: Richard E. Gathright   Title: Chief Executive Officer

 

        LENDER:      
WACHOVIA BANK, NATIONAL ASSOCIATION, SUCCESSOR BY MERGER TO CONGRESS FINANCIAL
CORPORATION (FLORIDA)
 
   
   
    By:   /s/ Pat Cloninger  

--------------------------------------------------------------------------------

Name: Pat Cloninger   Title: Vice President

 
 
10

--------------------------------------------------------------------------------


[EXECUTION]
 
JOINDER


The undersigned: (1) acknowledges and confirms that Lender's loans, advances and
credit to Borrower have been, are and will continue to be of direct economic
benefit to the undersigned, (2) acknowledges that it has previously waived any
right to consent to the foregoing or any future amendment to the Agreement but,
nevertheless, consents to all terms and provisions of the Sixth Amendment which
are applicable to it, and agrees to be bound by and comply with such terms and
provisions, and (3) acknowledges and confirms that its guarantee in favor of
Lender executed in connection with the Agreement is valid and binding and
remains in full force and effect in accordance with its terms (without defense,
setoff or counterclaim against enforcement thereof), which include, without
limitation, its guarantee in connection with the Agreement, as modified by the
Sixth Amendment.
 

        GUARANTOR:       STREICHER REALTY, INC., a Florida corporation  
   
   
    By:   /s/ Richard E. Gathright  

--------------------------------------------------------------------------------

Name: Richard E. Gathright   Title: President and Chief Executive Officer

